DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 7/28/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Carbon-coated hierarchically porous silicon as anode material for lithium ion batteries”) in view of Hong et al. (“Mesoporous, Si/C composite anode for Li battery obtained by ‘magnesium-thermal’ reduction process”).

Regarding claim 11, Shen et al. discloses a method of making an electrode material (P15314, Abstract) comprising: spray drying silicon oxide particles (P15314-15315, §Experimental, ¶1); magnesiothermically reducing (P15314-15315, §Experimental, ¶1) the silicon oxide particles to produce porous silicon (P15314-15315, §Experimental, ¶1); and coating (P15314-15315, §Experimental, ¶1) the porous silicon with carbon to produce a silicon-carbon composite (P15314-15315, §Experimental, ¶1).
Shen et al. does not explicitly disclose the silicon oxide particles are nanoparticles
Hong et al. discloses a method of making carbon coated silicon oxide particles utilizing nanoparticles of silicon oxide (P25, §3, ¶1-3) and subjecting to a magnesio-thermal reaction (P25, §3, ¶1-3).  This configuration utilizing nanoparticles enhances the surface area of the material, enhancing the magnesio-thermal reaction (P25, §3, ¶1-3).
Hong et al. and Shen et al. are analogous since both deal in the same field of endeavor, namely, methods of making silicon dioxide.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the silicon oxide particles of Shen et al. as nanoparticles as disclosed by Hong et al. to enhance the surface area of the material, thereby enhancing the overall magnesio-thermal reaction.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Carbon-coated hierarchically porous silicon as anode material for lithium ion batteries”) in view of Hong et al. (“Mesoporous, Si/C composite anode for Li battery obtained by ‘magnesium-thermal’ reduction process”) as applied to claim 11 above, and further in view of An et al. (CN 107140641, citations from WO 2018/205761).

Regarding claim 12, modified Shen et al. discloses all of the claim limitations as set forth above and also discloses magnesiothermically reducing the silicon oxide comprises mechanically mixing the silicon oxide with magnesium to form a mixture (P15314-15315, §Experimental, ¶1), but does not explicitly disclose a heat scavenger as part of the mixture.
An et al. discloses a method of making porous silicate including mechanically mixing a silicate, magnesium, and a molten salt (Claim 4) at an elevated temperature (Claim 4).  This configuration enhances the chemical reaction and overall end structure of the silicon oxide particles (Abstract).
An et al. and Shen et al. are analogous since both deal in the same field of endeavor, namely, methods of making silicon oxide particles.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the molten salt disclosed by An et al. into the chemical reaction of the method of modified Shan et al. to enhance the overall chemical reaction properties and the end structure of the silicon oxide particles.

Regarding claim 13, modified Shen et al. discloses all of the claim limitations as set forth above and also discloses magnesiothermically reducing the silicon oxide comprises holding the reaction at an isothermal step between 1 hour and 12 hours (P15314-15315, §Experimental, ¶1, 6 hrs).

Regarding claim 14, modified Shen et al. discloses all of the claim limitations as set forth above and also discloses the isothermal step is between 1 hour and 6 hours (P15314-15315, §Experimental, ¶1, 6 hrs).

Regarding claim 15, modified Shen et al. discloses all of the claim limitations as set forth above and also discloses magnesiothermically reducing the silicon oxide comprises isothermal steps that overlap those (P15314-15315, §Experimental, ¶1) of the instant claim (600, 700, or 800 degrees Celsius).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Carbon-coated hierarchically porous silicon as anode material for lithium ion batteries”) in view of Hong et al. (“Mesoporous, Si/C composite anode for Li battery obtained by ‘magnesium-thermal’ reduction process”) as applied to claim 11 above, and further in view of Ci et al. (CN 106784743, see Machine Translation).

Regarding claims 16 and 17, modified Shen et al. discloses all of the claim limitations as set forth above but does not explicitly disclose filling graphite with the silicon-carbon composite, wherein the graphite comprises between 70 wt. % and 90 wt. % of the electrode material.
Ci et al. discloses a method of making carbon coated porous silicon including filing the silicon carbon composite with about 80 wt % graphite (P6 of machine translation, all paragraphs thereon).  This configuration enhances ability of the material to absorb silicon volume changes during cycling, thereby enhancing the structural integrity of the particles and therefore enhancing the performance of a battery in which the particles are incorporated therein (P6 of machine translation, all paragraphs thereon).
Ci et al. and Shen et al. are analogous since both deal in the same field of endeavor, namely, methods of making silicon oxide particles.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the graphite at the amount disclosed by Ci et al. into the porous particles of modified Shen et al. to enhance ability of the material to absorb silicon volume changes during cycling, thereby enhancing the structural integrity of the particles and therefore enhancing the performance of a battery in which the particles are incorporated therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725